931 F.2d 62
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Chester JEFFERS, Betty Ann Jeffers, Plaintiffs-Appellants,v.Robert L. BUTLER, A.R. Eatinger, individually and asPartners d/b/a Four Hills Self Storage,Defendants-Appellees.
No. 90-2111.
United States Court of Appeals, Tenth Circuit.
April 19, 1991.

1
Before STEPHEN H. ANDERSON and TACHA, Circuit Judges, and KANE,* District Judge.


2
ORDER AND JUDGMENT**


3
JOHN L. KANE, Senior District Judge, Sitting by Designation.


4
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


5
Plaintiffs appeal the district court's order granting defendants summary judgment on plaintiffs' claims, asserted under New Mexico law, for breach of contract, breach of a covenant of good faith and fair dealing, wrongful discharge, and intentional infliction of emotional distress, arising from defendants' termination of plaintiffs' employment.  The district court determined that the statute of limitations barred the breach of contract claim and that the wrongful discharge claim failed to state a cause of action under New Mexico law.  Further, the district court determined that the two remaining claims were dependent on the breach of contract and wrongful discharge claims and, therefore, should also be dismissed.


6
This court reviews an order granting summary judgment de novo, viewing the record in the light most favorable to the nonmoving party.    Ewing v. Amoco Oil Co., 823 F.2d 1432, 1437 (10th Cir.1987).  Summary judgment is appropriate only if there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c).


7
For substantially the reasons stated in the district court's memorandum opinion and order entered May 14, 1990, we AFFIRM the district court's order granting defendants summary judgment.



*
 Honorable John L. Kane, Senior District Judge, United States District Court for the District of Colorado, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3